Citation Nr: 0837609	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-07 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to May 1969.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Phoenix, Arizona.  The Board notes 
that during the appeal process the claims folder was 
transferred to the Lincoln, Nebraska RO.

The September 2004 rating decision on appeal granted service 
connection for Hepatitis C and assigned a 20 percent 
evaluation, effective January 28, 2004 (date of receipt of 
claim).  The statement of the case (SOC), issued in January 
2006, increased the initial evaluation for the veteran's 
service-connected hepatitis C to 40 percent, also effective 
January 28, 2004.  As the veteran contends that a higher 
initial rating is warranted, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that in an increased 
rating claim, a claimant is presumed to be seeking the 
maximum amount permitted).  

In a statement, dated in January 2006, the veteran requested 
a DRO hearing.  In response to a letter, dated in July 2008, 
to the veteran inquiring about the DRO hearing, the veteran's 
representative indicated that the veteran did not wish to 
have a DRO hearing and requested that the case be transferred 
to the Board.  See Representative's statement, dated in July 
2008.  The record also reflects that the veteran requested 
"a local hearing with the Traveling Board of Veterans 
Appeals" in a statement, dated in February 2006.  The 
veteran's request for a Travel Board hearing was cancelled 
and it was requested that the case be forwarded to the Board 
for adjudication.  See Statement by the veteran's 
representative, dated in June 2008.  Therefore, the Board 
hearing request is considered cancelled and no further action 
is necessary.

The Board also notes that the veteran raised a claim of 
entitlement to an earlier effective date for an award of 
service connection for hepatitis C in his substantive appeal 
for such, received March 10, 2006.  It is noted that the 
September 2004 rating decision on appeal granted service 
connection for hepatitis C.  The veteran was notified of this 
rating decision via a letter dated September 8, 2004.  As the 
veteran's statement disagreeing with the effective date for 
the grant of service connection for hepatitis C was received 
beyond the 1 year appeal period, the Board finds that the 
September 2004 rating decision is final, and that the veteran 
has instead raised a "freestanding" claim for an earlier 
effective date for the grant of service connection for 
hepatitis C.  See 38 C.F.R. § 20.302(a) (stating that a 
notice of disagreement must be filed within a year of the 
issuance of a decision); see also Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006).  That claim is referred to the RO 
for proper adjudication.


FINDINGS OF FACT

1.During the appeal period, the veteran's hepatitis C has 
been manifested by fatigue, malaise, and lack of 
concentration, but the evidence does not show anorexia, 
substantial weight loss, hepatomegaly or incapacitating 
episodes of a total duration of at least six weeks during the 
past 12-month period as defined by VA. 

2.  The veteran served aboard the USS Hickman County and was 
in Vietnam, but the competent evidence of record does not 
demonstrate that he engaged in combat with the enemy.

3.  While competent medical evidence contains a diagnosis of 
PTSD linked to alleged in-service stressors identified by the 
noncombat veteran, the probative evidence of record fails to 
independently corroborate the alleged stressors to which a 
diagnosis of PTSD has been linked.





	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic 
Code 7354 (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

Regarding the increased rating claim, this appeal arises from 
the veteran's disagreement with the initial evaluation 
following the grant of service connection for hepatitis C.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Regarding the veteran's service connection claim, VA issued 
VCAA notice letters to the veteran dated in January 2005, 
July 2005, September 2005, March 2006, June 2007, and August 
2007.  These letters informed the veteran of what evidence 
was required to substantiate his claim for service connection 
for PTSD and of his and VA's respective duties for obtaining 
evidence.  The March 2006 and June 2007 letters also informed 
the veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.  

The Board acknowledges that complete VCAA notice was provided 
after the initial unfavorable AOJ decision.  However, the 
Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (holding that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 and 
June 2007 notice was provided to the veteran, the claim was 
readjudicated in an April 2008 SSOC.
It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The veteran indicated 
that he has no other information or evidence to give to VA to 
substantiate his claims.  See VCAA Notice Response, dated in 
July 2008; see also 60-Day Waiver letters, dated in August 
2008 and September 2008 (indicating that the veteran had 
furnished VA with all evidence he was aware of and asked that 
he appeal be forwarded to the Board).  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The veteran was afforded VA liver examinations in August 2004 
and March 2008.  The Board notes that a remand to obtain VA 
medical opinion on the service connection issue is not 
necessary, as will be explained below, and sufficient 
competent medical evidence is of record to make a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

It is noted that VA will undertake unit record searches to 
assist in developing claims for PTSD.  In order to perform 
unit record searches, the VA Adjudication Manual requires 
that the claimant provide:  a) a stressor that can be 
documented, b) the location where the incident took place, c) 
the approximate date (within a two-month period) of the 
incident, and d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii, 
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where, as here, unit records 
must be searched to find credible supporting evidence of the 
stressors.  The record indicates that the veteran has been 
repeatedly asked to submit information or evidence in support 
of his claim for service connection for PTSD.  The Board must 
emphasize that the requirements above are the minimum 
requirements to perform a search.  See id.  The veteran has 
not provided the requested names and unit assignments 
regarding his alleged stressful events.  See Statement in 
support of his claim regarding PTSD, dated in August 2007 
(reflecting that the veteran stated that he would never be 
able to remember his friend's last name); see also July 2008 
VCAA Notice Response (indicating that the veteran had no more 
evidence to submit to VA to substantiate his claim).  The 
burden lies on the veteran to cooperate with VA.  While VA 
has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Board concludes a PTSD examination is not needed in this 
case because the only evidence indicating the veteran 
experienced his stressor events, i.e., "suffered an event, 
injury or disease in service," is his own lay statements, as 
will be discussed below.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



	(CONTINUED ON NEXT PAGE)


Legal criteria and analysis

1.  Increased rating- Hepatitis C

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

As noted above, the September 2004 rating decision on appeal 
granted service connection for Hepatitis C and assigned a 20 
percent evaluation, effective January 28, 2004.  The SOC, 
issued in January 2006, increased the initial evaluation for 
the veteran's service-connected hepatitis C to 40 percent, 
also effective January 28, 2004.  It is noted that the 
veteran's hepatitis C has been rated as 40 percent disabling 
under Diagnostic Code 7354.  The veteran seeks a higher 
initial rating.

According to Diagnostic Code 7354, a 40 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  The next-higher 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent rating (maximum schedular) is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).

Note (1) to Diagnostic Code 7345 notes to evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  (See 38 C.F.R. § 
4.14).  Note (2) under Diagnostic Code 7345 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's  
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20  
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2008).  

After reviewing the evidence of record, the Board finds that 
a disability rating greater than 40 percent for hepatitis C 
is not warranted.  The Board acknowledges that the medical 
evidence of record reflects that the veteran experiences 
fatigue, lack of concentration, some confusion, and malaise.  
See VA examination reports, dated in August 2004 and March 
2008; Private medical report from C.W.A., M.D., dated in 
January 2007.  Upon VA examination in March 2008, it was also 
noted that the veteran hepatitis C is manifested by nausea, 
daily right upper quadrant pain, and diffuse arthralgia.  A 
VA Agent Orange examination, dated in November 2007, noted 
some recent/gradual weight loss.


In finding that a higher initial rating is not warranted, the 
medical evidence of record does not show that the veteran's 
hepatitis C has resulted in anorexia with substantial weight 
loss.  In this regard, there is no evidence of "substantial 
weight loss" or malnutrition.  Indeed, the January 2007 
private medical report from Dr. C.W.A., dated in January 
2007, reflects that the veteran denied recent weight gain or 
loss.  Further, the report of a VA examination, conducted in 
March 2008, reveals that the veteran weighed 180 pounds, and 
he had gained 7 percent compared to baseline.  The March 2008 
examination report also noted no evidence of malnutrition.  
Additionally, the medical evidence of record does not show 
hepatomegaly or vomiting.  See Private medical record, dated 
in June 2003 (noting no organomegaly); Private medical report 
from Dr. C.W.A., dated in January 2007 (noting no hepatic 
enlargement or vomiting); Report of VA examination, dated in 
March 2008 (noting no vomiting).   

Regarding incapacitating episodes, the Board notes that the 
veteran reported during his March 2008 VA examination that he 
had experienced greater than 10 incapacitating episodes 
during the last 12-month period.  However, the Board notes 
that the March 2008 VA examination report reflects that the 
episodes were derived from "history provided by the 
veteran" (i.e., self-reported).  The Board also acknowledges 
a letter from S.C.B., M.D., dated in August 2005, noting that 
the veteran displayed incapacitating episodes of daily 
fatigue, malaise and anorexia and that he is on continuous 
medication.  It was further noted that the veteran had missed 
44+ days of work due to the symptoms during the past 6 months 
and was under this physician's treatment during these 
episodes.  See also Report of VA examination, dated in August 
2004 (noting that the veteran estimated that he misses as 
much as 5 to 8 days of work per month); but see Report of VA 
examination, dated in March 2008 (indicating that the veteran 
retired in 2006 due to liver problems).  Although the record 
shows that the veteran has had some incapacitating episodes 
and missed some time from work, the VA and private treatment 
records do not document physician prescribed bed rest and 
treatment of at least six weeks during the past 12-month 
period, but not occurring constantly. The Board finds that 
the August 2005 letter from Dr. S.C.B. letter is not 
reflective of the overall disability picture that more 
closely approximates the criteria for a rating of 40 percent 
for hepatitis C.  38 C.F.R. § 4.7.  The Board simply finds 
that this statement is outweighed by other evidence of 
record, especially the more thorough and detailed VA 
examination reports in August 2004 and March 2008 (each 
report indicated that the claims file was reviewed) and the 
January 2007 private medical report.  Further, the notation 
of anorexia in the August 2005 letter from a private medical 
doctor is not consistent with other evidence of record 
reflecting abdominal obesity upon VA examination in August 
2004 and being described as "well nourished" and "well 
developed" in a January 2007 private treatment report.  In 
light of the foregoing, the Board finds that the probative 
value of the August 2005 letter is further diminished. 

Additionally, the record does not reveal sequelae, such as 
cirrhosis, that could be rated under another diagnostic code.  
Indeed, the January 2007 private medical report noted that 
there was some fibrosis demonstrated on liver biopsy, but 
there was no cirrhosis.  See also Report of VA examination, 
dated in August 2004 (noting that besides the veteran's 
consistently elevated enzymes, AST and ALT, other liver 
function studies were normal).

In conclusion, despite the veteran's assertions that his 
disability is more severe than his current evaluation 
reflects, the Board concludes that the overall manifestations 
of his disability more closely approximate the criteria for a 
40 percent rating.  The additional factors of substantial 
weight loss/hepatomegaly or incapacitating episodes having a 
total duration of at least six weeks during the past 12-month 
period (as defined by VA) required for the next higher rating 
are not shown by the evidence of record.  Consequently, the 
Board finds that an initial rating in excess of 40 percent is 
not warranted.  The Board also has considered whether the 
veteran's rating should be "staged."  The record, however, 
does not support assigning different percentage disability 
ratings during the relevant period in question because the 
evidence from the August 2004 VA examination to the recent 
March 2008 VA examination shows a fairly constant disability 
picture as was previously described.  Fenderson, 12 Vet. App. 
at 125-26. 

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hepatitis C is inadequate.  A comparison between 
the level of severity and symptomatology of the veteran's 
hepatitis C with the established criteria found in the rating 
schedule for hepatitis C shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his hepatitis C.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the hepatitis C in 
and of itself markedly impacted his ability to obtain and/or 
maintain employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

2.  Service connection- PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The veteran contends that he is entitled to service 
connection for PTSD as a result of several experiences while 
on active service.  The veteran claims that an acquaintance, 
by the name of John, was killed and he saw the body.  The 
veteran alleges that a sailor's body washed up against the 
ship he was aboard while in the Philippines.  Another alleged 
stressor occurred while the veteran was on leave in Saigon 
and the area he was in came under attack causing him to run 
for cover provided by other servicemen.  See e.g., Statement 
in support of his claim, received in February 2005.  Further, 
the veteran claimed he was aboard a ship when it went through 
a typhoon.  See e.g., Statement in support of his claim, 
dated in March 2006.

The veteran's DD Form 214 confirms that he had about 2 years 
and 7 months of foreign and/or sea service.  A handwritten 
note on a 3101 form indicates that "in service RVN has been 
confirmed."  See also Service treatment record, dated in 
August 1967.  The record also shows that the veteran served 
aboard the USS Hickman County.  A review of the official 
military documentation contained in his claims file is 
unremarkable for evidence suggesting he affirmatively engaged 
in combat activity against enemy forces, as contemplated by 
VA regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  The DD Form 214 further indicates that the 
veteran's military occupational specialty (MOS) during his 
period of service from June 1965 to May 1969 was an ordinance 
mechanic (632).  The service personnel records note that the 
veteran was aboard the USS Hickman County from August 1966 to 
September 1967.  The Board further notes that the record, to 
include service treatment records, does not demonstrate that 
the veteran was wounded in combat during his service aboard 
the USS Hickman County or in Saigon, nor has he alleged 
receiving any medals indicative of this type of service.  
Additionally, the veteran's service personnel records do not 
reflect that he was assigned to temporary duty with a combat 
unit or was dispatched to the field during his tour of duty 
in Vietnam, and there is also no indication that the veteran 
was detached from his primary assignment and sent into the 
field with another unit on temporary duty.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply as the evidence of record 
does not establish that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  

The veteran has been repeatedly asked for more information 
regarding his PTSD claim via VCAA notice letters dated in 
January 2005, July 2005, September 2005, June 2007, and 
August 2007.  Initially, the veteran was sent a VCAA letter, 
dated in January 2005, listing "PTSD: Combat Related" and 
"PTSD: Questionnaire" as an enclosures.  In response, the 
veteran submitted a statement in support of his claim, 
received in February 2005, describing the first three alleged 
stressors previously noted.  In this statement, the veteran 
noted that he could no longer remember the dates or even the 
time of year that these claimed incidents happened.  The 
veteran did provide a general timeline.  VA then sent the 
veteran another letter, dated in July 2005, asking the 
veteran for more information regarding his alleged in-service 
stressors.  This letter informed the veteran that more 
detailed information was necessary for provided information 
to the U.S. Armed Services Center for Research of Unit 
Records (USACURR) (now known as the United States Army and 
Joint Services Records Research Center (JSRRC)) and asked the 
veteran to supply the complete name of his friend, unit 
information, and a two-month timeframe for the alleged 
incidents.  A letter to the veteran, dated in September 2005, 
again informed the veteran of the information needed so that 
USACURR could perform a search in an effort to verify the 
alleged incidents.  A letter from the veteran, dated in 
September 2005, indicates that the veteran believed that his 
friend "John" was found in the Mekong Delta in either March 
to April 1967 or June through July 1967.  With regard the 
dead sailor, the veteran noted that the body was found in 
Subic Bay in the Philippines around December 1966 to January 
1967.  As for the claimed stressor regarding coming under 
attack in Saigon, the veteran indicated that this was one 
that he thought would not be found because it was not 
reported.  He added that he had no idea of the approximate 
dates of this incident.

VA sent the veteran another letter, dated in June 2007, and 
asked the veteran to provide his friend's full name, branch 
of service, and unit of assignment, if known.  The veteran 
was informed that this evidence was necessary for VA to 
conduct a search regarding this incident.  A letter to the 
veteran, dated in August 2007, noted that VA was not able to 
verify the veteran's claimed stressor of being in a typhoon.  
It was noted that research did not show a typhoon in Japan 
during the claimed period from the end of November to the 
first part of December 1966.  See U.S. Naval Forces in 
Vietnam, Monthly Historical Summary December 1966.  The 
veteran was informed that he could provide additional 
information in the form of a "buddy statement."  The 
veteran was again asked to provide the last name of his 
friend ("John") along with the location and the branch of 
service he was in at that time.  The veteran was advised that 
failure to respond or an incomplete response might result in 
the denial of his claim.  The veteran was also provided a VA 
Form 21-0781 (Statement in Support of Claim for Service 
Connection for PTSD).  The veteran submitted a letter to VA, 
dated in August 2007, and stated that he "will never be able 
to remember "John's", last name."  Without information 
regarding the last name of his friend or the complete name of 
the sailor found in the water in the Philippines, the Board 
finds that the information provided was not specific enough 
to warrant submission of a request to U.S. Army and Joint 
Services Records Research Center (JSRRC) for a search.

Further, the veteran returned a VCAA Notice Response form, 
dated in July 2008, indicating he had no further information 
or evidence to submit.  VA's duty to assist in such 
situations was discussed in more detail above.  The record, 
at this point, reflects alleged in-service stressors that are 
not corroborated by independent evidence of record.  Without 
the combat presumption, there is insufficient evidence to 
support this claim.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Therefore, in the absence of any evidence to the 
contrary, the Board concludes that that there is no 
independent evidence to corroborate the veteran's statements 
as to the occurrence of his claimed in-service stressors. 

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has been diagnosed with PTSD.  See VA PTSD 
consultation report, dated in November 2004; see also Private 
medical report from J.R.L., Ph.D, dated in March 2005.  The 
March 2005 private medical report from Dr. J.R.L. also noted 
that the veteran "suffers from PTSD as a consequence of his 
military experience in Vietnam."  Despite the above medical 
evidence relating the veteran's PTSD to service, the Board 
finds that this diagnosis cannot be relied upon because it 
was based on stressors that were not supported by credible 
evidence of record.  The Board reiterates that the veteran's 
diagnoses of PTSD noted above were based on an unconfirmed 
history as reported by him, which the Board is not bound to 
blindly accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 
(1993) (noting that where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  The question of whether he was exposed to a 
stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As such, the Board does not accept 
the statements and opinion offered in the March 2005 private 
medical report and finds such evidence to hold no probative 
value (this is notwithstanding the fact the private examiner 
failed to indicate that the veteran's claims file was 
reviewed).  The Board notes that whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of a 
corroborated in-service stressor, the Board finds there is no 
basis for granting service connection for PTSD.  As such, the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.





ORDER

Entitlement to an initial rating in excess of 40 percent for 
hepatitis C is denied.

Entitlement to service connection for PTSD is denied.





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


